Bleckley, Judge.
The object of this bill is to vacate a decree made on a former bill, and, in the meantime, to enjoin the enforcement of that decree by the sale of property now under levy. The chancellor refused the injunction prayed for, and that is the error complained of.
The former bill was by Brown against Furlow, Price & Furlow. Bennett, the complainant in the present bill, was made a party defendant to that bill by amendment. He never appeared or made any defense. The ease lingered in *220court for a long time. It was commenced in 1856, and in 1873 the jury rendered a verdict in favor of Furlow, Price & Furlow. The same verdict found against Bennett $500 00, with interest and cost. On that verdict no decree was signed by the chancellor, but the complainant’s solicitors entered up a decree in the usual form of a judgment at common law, signing it themselves, in favor of their client, Brown, against the defendant, Bennett. On that decree execution was issued, and the same being levied on Bennett’s property, he filed an affidavit of illegality. That was decided against him. He then moved to set aside the decree, and that was decided against him: See Brown vs. Bennett, 55 Georgia Reports, 189. He is now here with a bill of review, and the question is whether he has found his right remedy at last, or whether he is without remedy.
1. The whole scope and purpose of the original bill was to charge Furlow, Price & Furlow. They had received and run off a negro girl belonging to Bennett, on which Brown had a mortgage for $500 00, Bennett being his debtor for that sum. The mortgage had been foreclosed, but too late to be levied, the negro not being accessible. That was Brown’s grievance. He did not complain that Bennett had done aught that was wrong or contrary to good faith. On the contrary, he alleged in his bill that he (Brown) himseli had suggested to Price to take the negro, and that Price, acquiesced in the suggestion; and-that when Price received the negro he did so with the understanding that it was to secure Brown’s claim as well as the claim of Furlow, Price & Fur-low. It turned out that Price did not carry out this arrangement, but claimed title to the negro for his firm, and put her out of the reach, of Brown’s mortgage. ' Bennett was insolvent, and Brown’s bill alleged that his only remedy was in equity. Surely his case required ho decree in equity against Bennett. It was not a suit on the debt, with a view to putting that into judgment against Bennett. The amount of the debt is stated in the bill, but there is no further description of it, except by the date of the mortgage. The bill does not *221say how or for what the debt was contracted, whether it was by note or account, or when it became due. The bill, then, as against Bennett, cannot be considered as a suit to recover the debt. Neither can it be regarded as based on the mortgage. The mortgage was foreclosed already, and Brown needed no further judgment on the mortgage as against his debtor, Bennett. "What was there left to serve as the basis of a separate decree against him ? Nothing. He was charged with no tort. The bill was not a suit on the debt or on the mortgage any further than these were involved in grounding an equity against Furlow, Price & Furlow. Then, was it not a great strain to construe the bill as calling for or warranting any separate relief against Bennett ? There was no such relief specifically prayed for, and to grant it under the prayer for general relief would be to deviate widely from the obvious scope and purpose of the bill: 2 Kelly, 413. With the charges of the bill as premises, we think no logic of law or equity would ever lead to a separate money decree against Bennett as conclusion. Such a decree is an absolute non sequitur. It is a remote after-thought, or a mere dream. If the bill were a declaration in a court of law, judgment on it would be arrested. Take all its allegations for true, and there ought to be no recovery in any court against Bennett. If the bill alleges the truth, Bennett was not to blame for turning the negro over to Price; and the possession of the negro by Price or his firm, and the disappearance consequent thereon, gave occasion for the bill.
2. We are the more ready to break down the so-called decree, because there are not only irregularities, but most glaring defects, in the record of that suit. There was an order to take the bill pro confesso, as to Bennett, unless he answered at the next term, but no order passed actually so taking it, or any part of it. We hardly think the Code, section 4212, was intended to change the prior practice; and that made the order essential: 13 Georgia Reports, 24. Again, the Code, section 4212, says “a decree in chancery is the judgment of the chancellor upon the facts ascertained and should be signed *222by him.” Here the chancellor seems to have had nothing to do with the decree, but the complainant’s solicitors give it to us, over their signatures, as what the court has considered and adjudged. It was attempted, in argument, to justify this practice by calling attention to section 4215, which says that a decree for money shall be enforced by execution against property as at law; but this relates to enforcing the decree, not to making or authenticating it. All decrees, without exception, should now be signed by the chancellor. Prior to the Code that was not necessary, (42 Georgia Reports, 208,) but we are not sure that a proper construction of the Code would allow the chancellor’s signature to be dispensed with. We do not absolutely rule the question, for we are not obliged to do it, there being enough error otherwise to overturn the decree we are considering.
3. The injunction should be granted as prayed for until the final hearing on review. No question was made before us as to additional parties. It may be that Furlow, Price & Furlow are not without interest in this bill of review; and if so, they should be brought in by amendment: 6 Georqia Reports, 207; 7 Ibid., 110.
Judgment reversed.